DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Line et al. (USPub 2015/0108744) in view of Henriksson et al. (USPub2020/0114858).
	With respect to claim 1, Line et al. disclose a seatback frame (107, 108) having first and second side members defining a back support portion of the seatback frame (Fig 5), wherein the seatback frame includes an outer perimeter disposed around the first and second side members and the upper frame member (Fig 5); a front carrier module (labeled “front carrier” in marked-up figure below); a back panel (labeled “back panel” in marked-up figure below) having a front edge (labeled “front edge” in marked-up figure below), wherein the back panel and the front carrier module are operably coupled to one another around the seatback frame (Fig 5); a raceway (labeled “raceway” in marked-up figure below) disposed between the outer perimeter of the seatback frame and the front edge of the back panel (marked-up figure below); and an airbag assembly (32) received in the raceway for outward deployment therefrom (Fig 6), wherein the airbag assembly is an elongate member (Figs 4-6). Line et al. do not disclose an upper frame member interconnecting the first and second side members of the seatback frame to define a headrest support portion of the seatback frame or that the airbag extends on both sides of the seatback. Henriksson et al., however, disclose an airbag that extends from side portions of a seatback up and around a headrest portion of the seat (Fig 3). Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Line et al. in view of the teachings of Henriksson et al. to form the seatback frame such that it wraps around the 

    PNG
    media_image1.png
    438
    767
    media_image1.png
    Greyscale

	With respect to claims 2-8, as modified by Henriksson et al., the raceway includes first and second ends with a body portion disposed therebetween, wherein the body portion of the raceway includes first and second upwardly extending portions which respectively extend upwardly from the first and second ends of the raceway, the body portion of the raceway further includes an upper transverse portion which interconnects the first and second upwardly extending portions of the raceway, the airbag assembly includes first and second ends with a body portion disposed therebetween, wherein the first and second ends of the airbag assembly are received in the first and second ends of the raceway, wherein the body portion of the airbag assembly is disposed along the body portion of the raceway between the first and second ends of the raceway, and wherein the body portion of the raceway includes a substantially inverted U-shaped configuration (frame and back panel would be designed to extend from one lower end on one side of the seat back up and around the headrest through a body portion to a second lower end on the other side of the seat back and the airbag would fit within this raceway in a U-shape).
	With respect to claims 9-12, the combination discussed above meets the limitations.
	With respect to claims 13-15, wherein the airbag assembly includes at least one strap outwardly extending from the body portion of the airbag assembly, wherein the at least one strap interconnects 
With respect to claim 16, the combination discussed above discloses the limitations as well as the front carrier having a rear edge (labeled “rear edge” in marked-up figure above, wherein the back panel and the front carrier module are detachably coupled to one another at the respective front and rear edges thereof (Fig 6), and further wherein the outer perimeter of the seatback frame is inset from the respective front and rear edges of the back panel and the front carrier module to define the raceway therebetween (labeled “raceway” in marked-up figure above); and an airbag assembly (32) received in the raceway for outward deployment through a joint defined between the respective front and rear edges of the back panel and the front carrier module (Fig 5).
	With respect to claims 17-19, the combination discussed above meets the limitations.
With respect to claim 20, wherein the airbag assembly is operable between stowed and deployed conditions, and further wherein the airbag assembly projects forward around the front carrier module in the deployed condition (as modified according to Figs 5-6 of Line et al. and Fig 5 of Hendriksson et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        1/5/2022